                Case 19-12153-KBO              Doc 111       Filed 10/18/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                   Debtors.                                (Jointly Administered)


                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON OCTOBER 22, 2019 AT 1:00 P.M. (ET)2

MATTER GOING FORWARD

1.       Motion of Debtors for Entry of an Order Pursuant to Section 105(a) of the Bankruptcy
         Code and Bankruptcy Rule 9019 (I) Approving the Stipulation Between the Debtors and
         American State Equipment Co., Inc. and (II) Granting Related Relief [Docket No. 83;
         Filed: 10/15/2019]

         Objection Deadline:                October 21, 2019 at 12:00 p.m.

         Related Document(s):

                   a)     Notice of Hearing [Docket No. 93; Filed: 10/16/2019]

         Response(s) Received:              None at this time.

         Status:          As the objection deadline has not yet passed, this matter may go forward.
                          Notwithstanding, the Debtors understand that both the Official Committee
                          of Unsecured Creditors and the Prepetition Agent do not oppose the relief
                          sought through this Motion.



                               [remainder of page intentionally left blank]




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2 This hearing will be held before the Honorable Karen B. Owens at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 5th Floor, Courtroom No. 6, Wilmington, Delaware 19801.


70879563.1
             Case 19-12153-KBO   Doc 111   Filed 10/18/19   Page 2 of 2




Dated: October 18, 2019
       Wilmington, Delaware         POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Stephen J. Astringer (Del. Bar No. 6375)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com
                                    sastringer@polsinelli.com

                                    Proposed Counsel to the Debtors and
                                    Debtors in Possession




                                       2
70879563.1
